SUMMARY ORDER
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of said District Court be and it hereby is AFFIRMED.
Petitioner Gary Lake appeals from the June 16, 2003 judgment of the district court dismissing his petition for a writ of habeas corpus. We assume the parties’ familiarity with the facts, proceedings below, and specification of issues on appeal.
Lake challenges his exclusion from the interview of Beverly Ford as a violation of his “due process right ‘to be present in his own person whenever his presence has a relation, reasonably substantial, to the fulness of his opportunity to defend against the charge.’ ” Kentucky v. Stincer, 482 U.S. 730, 745, 107 S.Ct. 2658, 96 L.Ed.2d 631 (1987) (quoting Snyder v. Massachusetts, 291 U.S. 97, 105-06, 54 S.Ct. 330, 78 L.Ed. 674 (1934)). Assuming, without deciding, that Lake had a right to be present at this interview, he waived that right by fading to object at the time the violation occurred. See United States v. Gagnon, 470 U.S. 522, 528-29, 105 S.Ct. 1482, 84 L.Ed.2d 486 (1985); United States v. Peterson, 385 F.3d 127, 138-39 (2d Cir.2004).
We decline to reconsider, as Lake has requested, the decisions of the motion panels, denying Lake’s motion to expand the certificate of appealability and to stay his petition so he may exhaust an additional claim in state court.
Based on the foregoing, the judgment of the district court is AFFIRMED.